DETAILED CORRESPONDENCE
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1 and 12-20 are pending in the application.
Applicant’s amendment to the claims, filed on April 19, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks filed on April 19, 2021 in response to the final rejection mailed on January 19, 2021 have been fully considered.

Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 18, 2018.
Claim 1 is being examined on the merits.

Sequence Compliance
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al. (US 8,409,825 B2; cited on Form PTO-892 mailed on July 12, 2018; hereafter “Chiba”) in view of 
Ascacio-Martínez et al. (Gene 340:261-266, 2004; cited on Form PTO-892 mailed on June 23, 2020; hereafter “Ascacio-Martínez”), 
Kang et al. (Biotechnol. Bioengineer. 76:175-185, 2001; cited on Form PTO-892 mailed on June 23, 2020; hereafter “Kang”), and 

As amended, claim 1 is drawn to a modified yeast comprising the following modifications (i) to (iii):
(i) transformation with a nucleic acid encoding a chaperone protein that is any one of a combination selected from the group consisting of (a) a combination of an Ogataea minuta (O. minuta) PDI1 protein, an O. minuta ERO1 protein, and O. minuta Kar2 protein, and (b) a combination of a chaperone protein comprising an amino acid sequence that has 95% or higher sequence identity to the amino acid sequence of SEQ ID NO: 36, a chaperone protein comprising an amino acid sequence that has 95% or higher sequence identity to the amino acid sequence of SEQ ID NO: 44, and a chaperone protein comprising an amino acid sequence that has 95% or higher sequence identity to the amino acid sequence of SEQ ID NO: 48;
(ii) a modification which eliminates the expression of said endogenous alcohol oxidase (aox1) gene; and 
(iii) a modification which eliminates expression of an endogenous prb1 gene,
wherein said modified yeast is transformed with a nucleic acid comprising a nucleotide sequence encoding a protein of interest operably linked to a methanol-inducible promoter,
wherein said modification is at least one selected from the group consisting of: a deletion in the coding sequence of said gene, an insertion in the coding sequence of said gene, a substitution in the coding sequence of said gene; and the knock-down of said gene,
Ogataea minuta, 
wherein when said modified yeast is cultured in a medium containing 0.5%(v) or less of methanol at a pH of 6.0 to 7.5, said modified yeast exhibits increased expression of said protein of interest as compared to the yeast without said modifications (i) to (iii).
According to MPEP 2111.04, claim scope is not limited by claim language that does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In the interest of clarity, it is noted that the recitation of “wherein when said modified yeast is cultured in a medium containing 0.5%(v) or less of methanol at a pH of 6.0 to 7.5, said modified yeast exhibits increased expression of said protein of interest as compared to the yeast without said modifications (i) to (iii)” is interpreted as a conditional limitation, wherein the modified yeast exhibits increased expression of said protein of interest as compared to the yeast without said modifications (i) to (iii) when cultured in a medium containing 0.5%(v) or less of methanol at a pH of 6.0 to 7.5. The noted limitation does not require that the yeast of claim 1 to be actively cultured in or present within a medium containing 0.5%(v) or less of methanol at a pH of 6.0 to 7.5. 
Regarding modification (i), the reference of Chiba discloses a transformed host cell co-expressing the combination of an Ogataea minuta PDI1 gene, an O. minuta ERO1 gene, and an O. minuta Kar2 gene (combination (x), column 4, lines 22-24, 39, and 40).
Regarding modification (iii) and the limitation of “wherein said yeast is Ogataea minuta”, Chiba discloses the host cell can be O. minuta, including O. minuta YK3 strain (Δoch1Δpep4Δprb1Δyps1Δura3Δade1) (column 14, lines 11-14; column 32, lines 38 prb1 gene in the O. minuta YK3 strain. 
Regarding the limitation “wherein said modified yeast is transformed with a nucleic acid comprising a nucleotide sequence encoding a protein of interest operably linked to a methanol-inducible promoter”, Chiba discloses the use of an alcohol oxidase (AOX) gene promoter to control expression of the chaperone gene or foreign protein (column 13, lines 4-15), which AOX gene promoter is a methanol-inducible promoter. 
Regarding the conditional limitation of “wherein when said modified yeast is cultured in a medium containing 0.5%(v) or less of methanol at a pH of 6.0 to 7.5, said modified yeast exhibits increased expression of said protein of interest as compared to the yeast without said modifications (i) to (iii)”, the reference of Chiba discloses that co-expressing combinations of chaperone proteins in a yeast host cell would result in an increase in the amount of secretory production of a foreign protein (column 3, lines 36-41) and discloses that when culturing the transformed host cell, the pH level of the culture medium is preferably adjusted to 4 to 7 (column 14, lines 65-67) and exemplifies culturing in a medium at pH 6.0 (e.g., column 35, lines 24-30). 
The differences between Chiba and the claimed invention are: 
1) Chiba does not disclose modification (ii), i.e., a genetic modification that eliminates the expression of said endogenous alcohol oxidase (aox1) gene; and
2) Chiba does not disclose culturing in a medium with a methanol concentration of 0.5%(v/v) or less as recited in the conditional limitation of claim 1.
Regarding difference 1), before the effective filing date, eliminating the expression of an endogenous alcohol oxidase gene was a well-known modification for 
For example, the reference of Ascacio-Martínez teaches an expression system for the production and secretion of recombinant canine growth hormone (abbreviated as “rCFGH”) using a P. pastoris with a deletion of an endogenous alcohol oxidase gene aox1 gene, which confers a MutS phenotype, and an aox1 gene promoter controlling expression of the rCFGH gene (p. 261, Abstract; p. 263, column 1, middle; p. 264, Figure 3 and column 2, top). Ascacio-Martínez teaches the rCFGH in the culture medium of the P. pastoris MutS strain was greater than a P. pastoris with an intact aox1 gene (i.e., Mut+) (p. 261, Abstract; p. 264, Table 1). 
Also, the reference of Kang teaches an expression system for the production and secretion of recombinant human serum albumin (abbreviated as “HSA”) using a Hansenula polymorpha with deletion of the endogenous alcohol oxidase gene mox, and a mox gene promoter controlling expression of the HSA gene (p. 175, abstract; p. 176, column 1, bottom). Kang teaches the H. polymorpha mox deletion strain achieved “superior productivity” of HSA as compared to a H. polymorpha with an intact mox gene (p. 182, Table II and column 2). 
Before the effective filing date, the alcohol oxidase (aox) gene of Ogataea minuta was well-known in the prior art as shown by the reference of Kobayashi (p. 30, Example 20). 
Regarding difference 2), the reference of Kang shows that a H. polymorpha with a deletion of an alcohol dehydrogenase (mox) gene can use a methanol concentration of 0.5% for production of a heterologous protein (p. 182, Table II). Kang teaches that moxΔ transformant became more remarkable in the medium containing low concentrations of methanol, for example at 0.5%, which suggests that the Mut− phenotype of the moxΔ transformants could offer advantages over the MOX transformants for the production of HSA under methanol-limited culture conditions” (p. 182, column 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chiba, Ascacio-Martínez, Kang, and Kobayashi to modify Chiba’s Ogataea minuta host cell to disrupt an aox gene. One would have been motivated to do this because Chiba is concerned with (in relevant part) using yeast including O. minuta host cells for high-level secretory production of foreign proteins using an alcohol oxidase (AOX) gene promoter and the references of Ascacio-Martínez and Kang taught a correlation between disrupting alcohol oxidase activity and increased production of a foreign protein from an alcohol oxidase gene promoter in a methylotrophic yeast. One would have had a reasonable expectation of success to modify Chiba’s O. minuta host cell to disrupt an aox gene because Kobayashi taught the O. minuta aox1 gene, and Ascacio-Martínez and Kang taught methods for deleting an alcohol oxidase gene in a methylotrophic yeast. 
One would have had a reasonable expectation of success that culturing a modified yeast comprising the modifications of (i) to (iii) would exhibit increased expression of the protein of interest as compared to a corresponding yeast without the modifications of (i) to (iii) because Chiba already disclosed that co-expressing combinations of chaperone proteins in a yeast host cell would result in an increase in the amount of secretory production of a foreign protein and Kang taught that a H. polymorpha with a deletion of an alcohol oxidase (mox) gene and cultured in 0.5% methanol exhibited increased production of a heterologous protein as compared to the same H. polymorpha with an intact alcohol dehydrogenase gene (p. 182, Table II). 
Therefore, the modified yeast of claim 1 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

RESPONSE TO REMARKS: The applicant argues that claim 1 is amended to incorporate the limitations of claim 10, to recite that the protein of interest is expressed by a methanol-inducible promoter, and to recite “when said modified yeast is cultured in a medium containing 0.5%(v/v) or less of methanol at a pH of 6.0 to 7.5, said modified yeast exhibits increased expression of said protein of interest as compared to the yeast without said modifications (i) to (iii)”. The applicant characterizes the examiner’s citing to the references of Kupcsulik and Kim (each cited on the Form PTO-892 mailed on January 19, 2021) in responding to the applicant’s arguments as “point[ing] to a need in the art…rather than providing evidence that the solution to that need would have been obvious from the art” (emphasis in original). The applicant argues that the solution to the need is supported by paragraph [0008] of the instant specification and the claimed modified yeast is capable of high-level secretory production of a target protein induced by methanol, in as small an amount as possible, which is superior and unexpected compared to the prior art.
The applicant’s argument and allegation of an unexpected result are not found persuasive. As noted above, the reference of Kang taught “[t]he superior productivity of the moxΔ transformant became more remarkable in the medium containing low aox gene would exhibit a high-level secretory production of a target protein when cultured in a medium with a low concentration of methanol (e.g., 0.5% methanol). Put another way, in view of the preponderance of the evidence of record, it is the examiner’s position that the applicant’s result would not have been unexpected. It is the applicant’s burden to establish that results are unexpected (MPEP 716.02(b)) and in this case, the applicant has failed to explain – particularly in view of the teachings of Kang and Kupcsulik – why the applicant’s result would have been unexpected.   
Even assuming arguendo the applicant had established an unexpected result, the result is not commensurate in scope with the claimed invention. According to MPEP 716.02(d), the unexpected result must be commensurate in scope with the claimed invention. In this case, the applicant’s result was achieved with (in relevant part) an alcohol oxidase gene promoter, however, the claim recites “a methanol-inducible promoter” and “0.5%(v/v) or less of methanol” and there is no evidence of record that the applicant’s result would extend to any methanol-inducible promoter and any concentration of methanol less than 0.5%. As such, the applicant’s result is not commensurate in scope with the claimed invention. 
prima facie obvious to one of ordinary skill in the art before the effective filing date. 

Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 10, and 12 of U.S. Patent No. 8,409,825 B2 (cited on  in view of Chiba (supra), Ascacio-Martínez (supra), Kang (supra), and Kobayashi (supra). 
As amended, claim 1 is drawn to a modified yeast comprising the following modifications (i) to (iii):
(i) transformation with a nucleic acid encoding a chaperone protein that is any one of a combination selected from the group consisting of (a) a combination of an Ogataea minuta (O. minuta) PDI1 protein, an O. minuta ERO1 protein, and O. minuta Kar2 protein, and (b) a combination of a chaperone protein comprising an amino acid sequence that has 95% or higher sequence identity to the amino acid sequence of SEQ ID NO: 36, a chaperone protein comprising an amino acid sequence that has 95% or higher sequence identity to the amino acid sequence of SEQ ID NO: 44, and a chaperone protein comprising an amino acid sequence that has 95% or higher sequence identity to the amino acid sequence of SEQ ID NO: 48;
(ii) a modification which eliminates the expression of said endogenous alcohol oxidase (aox1) gene; and 
(iii) a modification which eliminates expression of an endogenous prb1 gene,
wherein said modified yeast is transformed with a nucleic acid comprising a nucleotide sequence encoding a protein of interest operably linked to a methanol-inducible promoter,
wherein said modification is at least one selected from the group consisting of: a deletion in the coding sequence of said gene, an insertion in the coding sequence of said gene, a substitution in the coding sequence of said gene; and the knock-down of said gene,
Ogataea minuta, 
wherein when said modified yeast is cultured in a medium containing 0.5%(v) or less of methanol at a pH of 6.0 to 7.5, said modified yeast exhibits increased expression of said protein of interest as compared to the yeast without said modifications (i) to (iii).
According to MPEP 2111.04, claim scope is not limited by claim language that does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In the interest of clarity, it is noted that the recitation of “wherein when said modified yeast is cultured in a medium containing 0.5%(v) or less of methanol at a pH of 6.0 to 7.5, said modified yeast exhibits increased expression of said protein of interest as compared to the yeast without said modifications (i) to (iii)” is interpreted as a conditional limitation, wherein the modified yeast exhibits increased expression of said protein of interest as compared to the yeast without said modifications (i) to (iii) when cultured in a medium containing 0.5%(v) or less of methanol at a pH of 6.0 to 7.5. The noted limitation does not require that the yeast of claim 1 to be actively cultured in or present within a medium containing 0.5%(v) or less of methanol at a pH of 6.0 to 7.5. 
Claims 1 and 3 of the patent recite a transformed host cell comprising a polynucleotide comprising the nucleotide sequence of SEQ ID NO: 1 or encoding a PDI comprising the amino acid sequence of SEQ ID NO: 2, which has an activity of increasing secretion of a foreign protein. According to the specification of the patent, SEQ ID NO: 1 and 2 are the nucleotide and amino acid sequences, respectively, of O. minuta PDI1 (column 8, lines 50-59). Claim 6 of the patent recites the transformed host cell further comprises a polynucleotide encoding ERO1 and Kar2 from O. minuta. Claim Ogataea minuta. Claim 12 of the patent recites the transformed cell comprises a polynucleotide encoding a foreign protein. 
The differences between the claim of this application and the claims of the patent are:
1) the claims of the patent do not recite modification (ii), i.e., a modification that eliminates the expression of an endogenous alcohol oxidase (aox1) gene; 
2) the claims of the patent do not recite modification (iii), i.e., a modification that eliminates the expression of an endogenous prb1 gene; and
3) the claims of the patent do not recite culturing in a medium with a methanol concentration of 0.5%(v/v) or less as recited in the conditional limitation of claim 1.
Regarding difference 1), before the effective filing date, eliminating the expression of an endogenous alcohol oxidase gene was a well-known modification for increasing the production of a desired heterologous protein in a methylotrophic yeast expression system using the corresponding alcohol oxidase gene promoter. For example, the reference of Ascacio-Martínez teaches an expression system for the production and secretion of recombinant canine growth hormone (abbreviated as “rCFGH”) using a P. pastoris with a deletion of an endogenous alcohol oxidase gene aox1 gene, which confers a MutS phenotype, and an aox1 gene promoter controlling expression of the rCFGH gene (p. 261, Abstract; p. 263, column 1, middle; p. 264, Figure 3 and column 2, top). Ascacio-Martínez teaches the rCFGH in the culture medium of the P. pastoris MutS strain was greater than a P. pastoris with an intact aox1 gene (i.e., Mut+) (p. 261, Abstract; p. 264, Table 1). Also, the reference of Kang teaches an expression system for the production and secretion of recombinant human serum Hansenula polymorpha with deletion of the endogenous alcohol oxidase gene mox, and an mox gene promoter controlling expression of the HSA gene (p. 175, abstract; p. 176, column 1, bottom). Kang teaches the H. polymorpha mox deletion strain achieved “superior productivity” of HSA as compared to a H. polymorpha with an intact mox gene (p. 182, Table II and column 2). Before the effective filing date, the alcohol oxidase (aox) gene of Ogataea minuta was well-known in the prior art as shown by the reference of Kobayashi (p. 30, Example 20). 
Regarding difference 2), the corresponding disclosure of the patent (i.e., Chiba) teaches the host cell can be O. minuta, including O. minuta YK3 strain (Δoch1Δpep4Δprb1Δyps1Δura3Δade1) (column 14, lines 11-14; column 32, lines 38 and 39), and which “Δprb1” would have been recognized by one of ordinary skill in the art as a deletion of a prb1 gene in the O. minuta YK3 strain. The corresponding disclosure of the patent (i.e., Chiba) further teaches the use of an alcohol oxidase (AOX) gene promoter to control expression of the chaperone gene or foreign protein (column 13, lines 4-15).  
Regarding difference 3), the reference of Kang shows that a H. polymorpha with a deletion of an alcohol dehydrogenase (mox) gene can use a methanol concentration of 0.5% for production of a heterologous protein (p. 182, Table II). Kang teaches that “[t]he superior productivity of the moxΔ transformant became more remarkable in the medium containing low concentrations of methanol, for example at 0.5%, which suggests that the Mut− phenotype of the moxΔ transformants could offer advantages over the MOX transformants for the production of HSA under methanol-limited culture conditions” (p. 182, column 2).
O. minuta cell of the patent by disruption of an aox1 gene and disruption of a prb1 gene. One would have been motivated to do this because claims 1 and 3 of the patent recite the activity to increase secretion of a foreign protein, the corresponding disclosure of the patent teaches using an alcohol oxidase (AOX) promoter and deletion of a prb1 gene, and the references of Ascacio-Martínez and Kang taught a correlation between disrupting alcohol oxidase activity and increased production of a foreign protein from an alcohol oxidase promoter in a methylotrophic yeast. One would have had a reasonable expectation of success to modify the transformed O. minuta cell of the patent by disruption of an aox1 gene and disruption of a prb1 gene because the corresponding disclosure of the patent (i.e., Chiba) taught an O. minuta strain with a prb1 deletion, Ascacio-Martínez and Kang taught methods for deleting an alcohol oxidase gene in a methylotrophic yeast, and Kobayashi taught the O. minuta aox1 gene. Therefore, the modified yeast of claim 1 of this application is unpatentable over claims 10 and 12 of the patent. 

RESPONSE TO REMARKS: The applicant argues that the claimed modified yeast exhibits unexpected and surprising properties, which are sufficient to rebut this obviousness-type double patenting rejection.
The applicant’s argument and allegation of an unexpected result are not found persuasive. As noted above, the reference of Kang taught “[t]he superior productivity of the moxΔ transformant became more remarkable in the medium containing low concentrations of methanol, for example at 0.5%...” (p. 182, column 2). Also, the aox gene would exhibit a high-level secretory production of a target protein when cultured in a medium with a low concentration of methanol (e.g., 0.5% methanol). Put another way, in view of the preponderance of the evidence of record, it is the examiner’s position that the applicant’s result would not have been unexpected. It is the applicant’s burden to establish that results are unexpected (MPEP 716.02(b)) and in this case, the applicant has failed to explain – particularly in view of the teachings of Kang and Kupcsulik – why the applicant’s result would have been unexpected.   
Even assuming arguendo the applicant had established an unexpected result, the result is not commensurate in scope with the claimed invention. According to MPEP 716.02(d), the unexpected result must be commensurate in scope with the claimed invention. In this case, the applicant’s result was achieved with (in relevant part) an alcohol oxidase gene promoter induced with 0.2-0.5% methanol, however, the claim recites “a methanol-inducible promoter” and “0.5%(v/v) or less of methanol” and there is no evidence of record that the applicant’s result would extend to any methanol-inducible promoter and any concentration of methanol less than 0.5%. As such, the applicant’s result is not commensurate in scope with the claimed invention. 

Conclusion
Status of the claims:
Claims 1 and 12-20 are pending.
Claims 12-20 are withdrawn from consideration. 
Claim 1 is rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656